703 P.2d 338 (1985)
Leonard LEBSACK, Appellant (Employee-Claimant),
v.
TOWN OF TORRINGTON, Appellee (Employer-Defendant),
v.
The STATE of Wyoming, ex rel., WYOMING WORKER'S COMPENSATION DIVISION, Appellee (Objector-Defendant).
No. 84-109.
Supreme Court of Wyoming.
July 29, 1985.
ORDER DENYING PETITION FOR REHEARING AND GRANTING MOTION TO REMAND THE CASE FOR RECALCULATION OF THE AWARD
Appellant having petitioned this Court for rehearing on this matter, 698 P.2d 1141, and having filed a motion for remand for recalculation of award; and it appearing that Appellant's argument on the original hearing of this matter was directed at the calculation of the amount of award as of the date of August 6, 1981 and was not directed at the determination of such date as the time at which the calculation would depend; and the trial court having found that such date was the date at which the compensable injury occurred; and such finding having been proper (see Shapiro v. State ex rel. Worker's Compensation Division, Wyo., (No. 84-276, decided July 24, 1985); and the calculation being inaccurate; it is
ORDERED that Appellant's motion for remand for recalculation of the award in this matter be, and it hereby is, granted, and the case is remanded for such purpose, and it is
FURTHER ORDERED that Appellant's petition for rehearing be, and it hereby is denied.